DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on January 7, 2020.
Claims 1-19 are pending.
Claims 3-14, 16, and 18 have been amended.
Claim 19 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 4, line 7). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1-14 objected to because of the following informalities:
Claim 1 recites “the script.” It should read -- the output script --.
Claims 2-14 recite “[a]/[t]he method.” It should read -- The computer-implemented method --.
Claims 4 and 11-13 recite “the blockchain scripting language.” It should read -- the functionally-restricted, blockchain scripting language --.
Claims 5, 10, and 13 recite “the source code.” It should read -- the portion of source code --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 15, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites the limitation “any preceding claim.” The claim is rendered vague and indefinite because the claim only depends on one claim (Claim 1). In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the preceding claim” for the purpose of further examination.


Claim 19 depends on Claim 15. Therefore, Claim 19 suffers the same deficiency as Claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitation “generating an output script […].” (Note that the limitation is not repeated in verbatim for the purpose of brevity.) The recited step, under the broadest reasonable interpretation, covers performance of the step in the human mind alone or with the aid of pen and paper. That is, nothing in the claim precludes the step from practically being performed in the human mind alone or with the aid of pen and paper. Specifically, “generating an output script […]” in the context of the claim encompasses a user manually generating an output script.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element “receiving a portion of source code […].” (Note that the limitation is not repeated in verbatim for the purpose of brevity.) The additional element is a data gathering step that is an insignificant extra-solution activity to the judicial exception. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “receiving a portion of source code […]” simply appends a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept. Applicant’s specification states that “[…] HLLs enable the programmer to include complex control flow structures such as loops, case statements and recursive calls in their source code” (page 3, lines 7 and 8). Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive source code written by a programmer in order to be compiled/interpreted. Thus, taken alone, the additional 

Claims 2-14 and 16-18 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 1. For instance, Claims 2-14 and 16-18 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 2-14 and 16-18 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 1 into patent-eligible subject matter.
Claims 1-14 and 16-18 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 16 is directed to a computer-implemented system. However, the computer-implemented system appears to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. Although the claim is “computer-implemented,” 
Claims 17 and 18 depend on Claim 16 and do not cure the deficiency of Claim 16. Therefore, Claims 17 and 18 are rejected for the same reason set forth in the rejection of Claim 16.

Claim 19 is directed to a computer-implemented system. However, the computer-implemented system appears to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. Although the claim is “computer-implemented,” however, “computer-implemented” does not necessarily suggest that the system comprises any physical components (hardware). Therefore, the claimed system is ineligible subject matter under § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 11-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0149978 (hereinafter “Kim”) in view of US 2005/0021354 (hereinafter “Brendle”) .

As per Claim 1, Kim discloses:
A computer-implemented method comprising the steps:
receiving a portion of source code as input, wherein the portion of source code is written in a high-level language (HLL) (paragraph [0082], “… when the project build is performed by an assembler, a compiler and a linker incorporated in the target system 200, the source code written in a high-level programming language, such as C, C++ and JAVA [receiving a portion of source code as input, wherein the portion of source code is written in a high-level language (HLL)], is transformed into an object file including object codes translated in the form of a machine language.”); and
generating an output script such that, when executed, the script provides, at least in part, the functionality specified in the portion of source code (paragraph [0069], “… the host system 100 provides the project that is compressed. The compressed project may not only include an embedded software source code written by the developer but also include project attribute information indicating what type of toolchain information of the target system is included and a build script used to build the written source code.”; paragraph [0070], “… the execution file generating unit 320 uncompresses the compressed project, records the uncompressed project in a storage device such as a file system or a database, and then performs a project build by executing a build script [generating an output script such that, when executed, the script provides, at least in part, the functionality specified in the portion of source code].”).
Kim does not explicitly disclose:
a plurality of op_codes selected from and/or native to a scripting language.
However, Brendle discloses:
a plurality of op_codes selected from and/or native to a scripting language (paragraph [0090], “Upon receiving a script, interpreter 520 loops over the LINES table, looking at the opcodes [a plurality of op_codes selected from and/or native to a scripting language].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brendle into the teaching of Kim to include “a plurality of op_codes selected from and/or native to a scripting language.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine operations to be performed in a script.
The combination of Kim and Brendle does not explicitly disclose:
a functionally-restricted, blockchain scripting language.
However, Costill discloses:
a functionally-restricted, blockchain scripting language (page 2, “Lack of Turing-completeness Barcelos argues that bitcoin scripting language does not support everything, specifically loops [a functionally-restricted, blockchain scripting language]. The reason for this is to prevent “infinite loops during transaction verification.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Costill into the combined teachings of Kim and Brendle to include “a functionally-restricted, blockchain scripting language.” The modification would be obvious because one of ordinary skill in the art would be motivated to use a scripting system internally to create transactions (Costill, page 1).


providing or using a compiler arranged to perform the steps of claim 1 (paragraph [0037], “… a translator, such as a compiler or a linker, allowing developed embedded software to be transformed into machine languages.”).

As per Claim 4, the rejection of Claim 1 is incorporated; and the combination of Kim and Brendle does not explicitly disclose:
wherein: the blockchain scripting language is restricted such that it does not natively support complex control-flow constructs, recursion and/or jump-based loops.
However, Costill discloses:
wherein: a blockchain scripting language is restricted such that it does not natively support complex control-flow constructs, recursion and/or jump-based loops (page 2, “Lack of Turing-completeness Barcelos argues that bitcoin scripting language does not support everything, specifically loops. The reason for this is to prevent “infinite loops during transaction verification.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Costill into the combined teachings of Kim and Brendle to include “wherein: the blockchain scripting language is restricted such that it does not natively support complex control-flow constructs, recursion and/or jump-based loops.” The modification would be obvious because one of ordinary skill in the art would be motivated to use a scripting system internally to create transactions (Costill, page 1).


wherein: the HLL comprises at least one primitive or construct which can be translated directly into one or more primitives (paragraph [0082], “… when the project build is performed by an assembler, a compiler and a linker incorporated in the target system 200, the source code written in a high-level programming language, such as C, C++ and JAVA, is transformed into an object file including object codes translated in the form of a machine language.”). [Examiner’s Remarks: Note that Kim discloses a high-level programming language, such as C, C++, and JAVA. Thus, one of ordinary skill in the art would readily comprehend that a high-level programming language, such as C, C++, and JAVA would include some of the claimed primitives or operators.]
Kim discloses “one or more primitives,” but the combination of Kim and Brendle does not explicitly disclose:
one or more primitives native to the blockchain scripting language.
However, Costill discloses:
one or more primitives native to a blockchain scripting language (page 1, “For those who aren’t familiar with bitcoin scripting, it’s a simple programming language that is stack-based and processed from left to right. This means that each data, input or output is put on a stack of other data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Costill into the combined teachings of Kim and Brendle to include “one or more primitives native to the blockchain scripting language.” The modification would be obvious because one of ordinary 

As per Claim 12, the rejection of Claim 1 is incorporated; and Kim further discloses:
wherein: the HLL comprises one or more primitives arranged to perform an operation (paragraph [0082], “… when the project build is performed by an assembler, a compiler and a linker incorporated in the target system 200, the source code written in a high-level programming language, such as C, C++ and JAVA, is transformed into an object file including object codes translated in the form of a machine language.”). [Examiner’s Remarks: Note that Kim discloses a high-level programming language, such as C, C++, and JAVA. Thus, one of ordinary skill in the art would readily comprehend that a high-level programming language, such as C, C++, and JAVA would include some of the claimed primitives or operators.]
Kim discloses “one or more primitives,” but the combination of Kim and Brendle does not explicitly disclose:
wherein: the blockchain scripting language is stack-based and one or more primitives arranged to perform an operation on a stack used by the blockchain scripting language.
However, Costill discloses:
wherein: a blockchain scripting language is stack-based and one or more primitives arranged to perform an operation on a stack used by the blockchain scripting language (page 1, “For those who aren’t familiar with bitcoin scripting, it’s a simple  processed from left to right. This means that each data, input or output is put on a stack of other data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Costill into the combined teachings of Kim and Brendle to include “wherein: the blockchain scripting language is stack-based and one or more primitives arranged to perform an operation on a stack used by the blockchain scripting language.” The modification would be obvious because one of ordinary skill in the art would be motivated to use a scripting system internally to create transactions (Costill, page 1).

As per Claim 13, the rejection of Claim 1 is incorporated; and the combination of Kim and Brendle does not explicitly disclose:
wherein: the HLL comprises a primitive arranged to push a number of inputs to the source code onto a stack used for memory allocation by the blockchain scripting language.
However, Costill discloses:
wherein: a HLL comprises a primitive arranged to push a number of inputs to source code onto a stack used for memory allocation by a blockchain scripting language (page 1, “For those who aren’t familiar with bitcoin scripting, it’s a simple programming language that is stack-based and processed from left to right. This means that each data, input or output is put on a stack of other data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Costill into the 

As per Claim 14, the rejection of Claim 1 is incorporated; and Kim further discloses:
wherein the HLL comprises at least one of the following primitives or operators or their functional equivalent:
Initiate;
Declare;
Increment;
IF;
While;
Populate;
Monus;
Reset;
Rawscript;
Abort;
Retrieve
Hash, hash 160, or another hash operation or a variation thereof (paragraph [0082], “… when the project build is performed by an assembler, a compiler and a linker incorporated in the target system 200, the source code written in a high-level programming . [Examiner’s Remarks: Note that Kim discloses a high-level programming language, such as C, C++, and JAVA. Thus, one of ordinary skill in the art would readily comprehend that a high-level programming language, such as C, C++, and JAVA would include some of the claimed primitives or operators (e.g., IF).]

Claim 16 is a computer-implemented system claim corresponding to the computer-implemented method claim hereinabove (Claim 1). Therefore, Claim 16 is rejected for the same reason set forth in the rejection of Claim 1.

As per Claim 17, the rejection of Claim 16 is incorporated; and Kim further discloses:
a compiler (paragraph [0037], “… a translator, such as a compiler or a linker, allowing developed embedded software to be transformed into machine languages.”) arranged to:
receiving a portion of source code as input, the source code being written in a high-level language (HLL) (paragraph [0082], “… when the project build is performed by an assembler, a compiler and a linker incorporated in the target system 200, the source code written in a high-level programming language, such as C, C++ and JAVA, is transformed into an object file including object codes translated in the form of a machine language.”); and
generating an output script such that, when executed, the script provides, at least in part, the functionality specified in the source code (paragraph [0069], “… the host system 100 provides the project that is compressed. The compressed project may not only include an embedded software source code written by the developer but also include project  the execution file generating unit 320 uncompresses the compressed project, records the uncompressed project in a storage device such as a file system or a database, and then performs a project build by executing a build script.”).
Kim does not explicitly disclose:
a plurality of op_codes selected from a scripting language.
However, Brendle discloses:
a plurality of op_codes selected from a scripting language (paragraph [0090], “Upon receiving a script, interpreter 520 loops over the LINES table, looking at the opcodes.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brendle into the teaching of Kim to include “a plurality of op_codes selected from a scripting language.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine operations to be performed in a script.
The combination of Kim and Brendle does not explicitly disclose:
a functionally-restricted, blockchain scripting language.
However, Costill discloses:
a functionally-restricted, blockchain scripting language (page 2, “Lack of Turing-completeness Barcelos argues that bitcoin scripting language does not support everything, specifically loops. The reason for this is to prevent “infinite loops during transaction verification.”).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brendle and Costill as applied to Claim 1 above, and further in view of US 6,760,905 (hereinafter “Hostetter”).

As per Claim 3, the rejection of Claim 1 is incorporated; and the combination of Kim, Brendle, and Costill does not explicitly disclose:
wherein the output script is generated by performing a static compilation.
However, Hostetter discloses:
wherein an output script is generated by performing a static compilation (col. 1 lines 35-40, “Class templates and classes generated from class templates (hereinafter template-generated classes) are examples of tools provided by some programming and scripting languages within static compilation environments.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hostetter into the combined teachings of Kim, Brendle, and Costill to include “wherein the output script is generated by performing a static compilation.” The modification would be obvious because one .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brendle and Costill as applied to Claim 1 above, and further in view of US 2003/0005404 (hereinafter “Bowyer”).

As per Claim 5, the rejection of Claim 1 is incorporated; and the combination of Kim, Brendle, and Costill does not explicitly disclose:
unrolling at least one looping construct provided in the source code.
However, Bowyer discloses:
unrolling at least one looping construct provided in source code (paragraph [0046], “When the source code is first read into the behavioral design tool, the code itself may indicate in pragma statements to unroll a given loop.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bowyer into the combined teachings of Kim, Brendle, and Costill to include “unrolling at least one looping construct provided in the source code.” The modification would be obvious because one of ordinary skill in the art would be motivated to optimize a computer program’s execution speed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brendle and Costill as applied to Claim 1 above, and further in view of US 2017/0287090 (hereinafter “Hunn”).

As per Claim 6, the rejection of Claim 1 is incorporated; and the combination of Kim, Brendle, and Costill does not explicitly disclose:
providing or using an interpreter or virtual machine arranged to convert the output script into a form that is executable on a blockchain platform.
However, Hunn discloses:
providing or using an interpreter or virtual machine arranged to convert an output script into a form that is executable on a blockchain platform (paragraph [0031], “They may interact with blockchains/distributed ledgers by embedding or otherwise integrating code of a BDL script (e.g., "smart contract" code) and operation of the BDL script with operations of a programmable clause, by calling BDL scripts that exists on a blockchain/distributed ledger, by compiling programmable logic to a blockchain/distributed ledger (e.g. to virtual machine bytecode) …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hunn into the combined teachings of Kim, Brendle, and Costill to include “providing or using an interpreter or virtual machine arranged to convert the output script into a form that is executable on a blockchain platform.” The modification would be obvious because one of ordinary skill in the art would be motivated to execute a script on a blockchain.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brendle and Costill as applied to Claim 1 above, and further in view of US 9,569,206 (hereinafter “Dawson”).

As per Claim 7, the rejection of Claim 1 is incorporated; and the combination of Kim, Brendle, and Costill does not explicitly disclose:
optimising the output script at least once to provide a more efficient or reduced version of the output script.
However, Dawson discloses:
optimising an output script at least once to provide a more efficient or reduced version of the output script (col. 3 lines 2-7, “… the optimization program 110 may determine the portions of script that are capable of being optimized, and then carry out the optimization by re-ordering the method handles, or by replacing a group of method handles with a more efficient command structure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dawson into the combined teachings of Kim, Brendle, and Costill to include “optimising the output script at least once to provide a more efficient or reduced version of the output script.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a script to execute more efficiently.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brendle and Costill as applied to Claim 1 above, and further in view of US 2018/0314938 (hereinafter “Andoni”).

“a step of generating an output script,” but the combination of Kim, Brendle, and Costill does not explicitly disclose:
wherein the step of generating the output script comprises the use of derivative free optimization.
However, Andoni discloses:
the use of derivative free optimization (paragraph [0006], “… a combination of a genetic algorithm and an optimization algorithm such as backpropagation, a derivative free optimizer (DFO), an extreme learning machine (ELM) or similar optimizer may be used to generate and then train a neural network.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Andoni into the combined teachings of Kim, Brendle, and Costill to include “wherein the step of generating the output script comprises the use of derivative free optimization.” The modification would be obvious because one of ordinary skill in the art would be motivated to generate and then train a neural network (Andoni, paragraph [0006]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brendle and Costill as applied to Claims 1 and 16 above, and further in view of US 2014/0068576 (hereinafter “Pendap”).

As per Claim 9, the rejection of Claim 1 is incorporated; and the combination of Kim, Brendle, and Costill does not explicitly disclose:
wherein: the HLL and/or a compiler component arranged to perform the steps of the preceding claim form part of a software development kit (SDK).
However, Pendap discloses:
wherein: a HLL and/or a compiler component arranged to perform steps of the preceding claim form part of a software development kit (SDK) (paragraph [0036], “… compilation of source code 222 may be performed by invoking compiler 220 from a command line or by an API call using an available software development kit.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pendap into the combined teachings of Kim, Brendle, and Costill to include “wherein: the HLL and/or a compiler component arranged to perform the steps of the preceding claim form part of a software development kit (SDK).” The modification would be obvious because one of ordinary skill in the art would be motivated to use an available software development kit to compile source code (Pendap, paragraph [0036]).

As per Claim 18, the rejection of Claim 16 is incorporated; and the combination of Kim, Brendle, and Costill does not explicitly disclose:
a software development kit (SDK).
However, Pendap discloses:
a software development kit (SDK) (paragraph [0036], “… compilation of source code 222 may be performed by invoking compiler 220 from a command line or by an API call using an available software development kit.”).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brendle and Costill as applied to Claim 1 above, and further in view of US 2017/0300627 (hereinafter “Giordano”).

As per Claim 10, the rejection of Claim 1 is incorporated; and the combination of Kim, Brendle, and Costill does not explicitly disclose:
wherein: the source code is arranged to implement a smart contract.
However, Giordano discloses:
wherein: source code is arranged to implement a smart contract (paragraph [0049], “… to create a smart contract, a participant on the network may write source code for the program that they wish to deploy on the network.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Giordano into the combined teachings of Kim, Brendle, and Costill to include “wherein: the source code is arranged to implement a smart contract.” The modification would be obvious because one of ordinary skill in the art would be motivated to interact with a ledger and initiate transactions over a distributed computing network (Giordano, paragraph [0048]).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0149978 (hereinafter “Kim”) in view of Costill, Albert, “Bitcoin Scripting and How It Can Be Improved,” March 25, 2016 (hereinafter “Costill”) and US 2004/0015916 (hereinafter “Click”).

As per Claim 15, Kim discloses:
A computer-implemented method comprising the step of translating a portion of source code into a script (paragraph [0037], “… a translator, such as a compiler or a linker, allowing developed embedded software to be transformed into machine languages.”; (paragraph [0069], “… the host system 100 provides the project that is compressed. The compressed project may not only include an embedded software source code written by the developer but also include project attribute information indicating what type of toolchain information of the target system is included and a build script used to build the written source code.”; paragraph [0070], “… the execution file generating unit 320 uncompresses the compressed project, records the uncompressed project in a storage device such as a file system or a database, and then performs a project build by executing a build script.”; paragraph [0082], “… when the project build is performed by an assembler, a compiler and a linker incorporated in the target system 200, the source code written in a high-level programming language, such as C, C++ and JAVA, is transformed into an object file including object codes translated in the form of a machine language [translating a portion of source code into a script].”).
Kim does not explicitly disclose:
a blockchain-compatible script.

a blockchain-compatible script (page 1, “For those who aren’t familiar with bitcoin scripting [a blockchain-compatible script], it’s a simple programming language that is stack-based and processed from left to right. This means that each data, input or output is put on a stack of other data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Costill into the teaching of Kim to include “a blockchain-compatible script.” The modification would be obvious because one of ordinary skill in the art would be motivated to use a scripting system internally to create transactions (Costill, page 1).
The combination of Kim and Costill does not explicitly disclose:
using static compilation; and
preferably wherein the static compilation comprises the step of loop unrolling.
However, Click discloses:
using static compilation (paragraph [0006], “Loop unrolling is a program transformation used by programmers and program optimizers to improve the instruction-level parallelism and register locality and to decrease the branching overhead of program loops … Many optimizing static compilers [using static compilation] employ a loop unrolling transformation to some degree.”); and
preferably wherein the static compilation comprises the step of loop unrolling (paragraph [0006], “Loop unrolling is a program transformation used by programmers and program optimizers to improve the instruction-level parallelism and register locality and to .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Click into the combined teachings of Kim and Costill to include “using static compilation; and preferably wherein the static compilation comprises the step of loop unrolling.” The modification would be obvious because one of ordinary skill in the art would be motivated to improve instruction-level parallelism and register locality and to decrease branching overhead of program loops (Click, paragraph [0006]).

Claim 19 is a computer-implemented system claim corresponding to the computer-implemented method claim hereinabove (Claim 15). Therefore, Claim 19 is rejected for the same reason set forth in the rejection of Claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2019/0116024 (hereinafter “Wright”) discloses creating blockchain transactions to implement the functionality of a logic gate.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191